Title: To Thomas Jefferson from William Duane, 20 March 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir,
                     Phila. (Sunday) March 20, 1808
                  
                  Capt. Norris’s papers are in my hands, and Should have been forwarded last week, had I not been (as I have been for six weeks past) harrassed by various lawsuits; I am this day released to rest, but tomorrow my suit, or rather Gouverneur Morris’s suit against me comes on; it began on Thursday and may be expected to end tomorrow; I have had no counsel hitherto but have been induced to call in Joseph Hopkinson, with a view to introduce a copy of Mr. Steverion de Berkenrodes letter from Berlin in 1795, which upon common law principles of evidence they would not let me even read.
                  The libel is in these words—“Whence did Mr. Gouverneur Morris draw his compensation for his services at Berlin after his dismission from the Embassy to France for carrying on an illicit correspondence.”
                  The words in Italic are the libel.
                  My pardon for mentioning these things, but I have this further motive in doing it, that it will account for the deficienty of discussion & original matter generally for some time past my mind has been wholly engrossed by these persecuting politicians, whose enmity against me is as acute and venomous at this moment as at any former period. As soon as this suit is closed, I shall be free from law trammels till June;—on Tuesday or Wednesday I shall put Mr Norris’s papers in order, and forward them; I have advised him to obtain the affidavits from such persons as are at New York and he has set about it
                  The poor venerable Man has lost the use of his left arm and the fingers are drawn in a cluster by the contraction of the Sinews, from the blows he received in defending his head and body against the cruel ruffians. He has been a revolutionary man, and was it seems very active in his youth against the British; his principles and language have never Varied; and his character is that he always speaks the truth; among seafaring people, he is very well Known under this character, and it seems the British Officer was not ignorant of it, since he paid him for country sake
                  
                  The Randolphian Rescript has produced much the same effect as Timothy Pickering’s—it has pint men who were wavering, and determined many to act in opposition to its dictates, who very possibly might have acted differently. Excuse me with your usual kindness—Ever affectionately & respectfuly Yrs
                  
                     Wm Duane 
                     
                  
               